  Case 1:19-cr-10040-JDB Document 90 Filed 06/05/19 Page 1 of 1                    PageID 267




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF
                           TENNESSEE EASTERN DIVISION


 UNITED STATES OF AMERICA,                        )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )           No. 1:19-cr-10040-03-JDB
                                                  )
 ANDREW RUDIN,                                    )
                                                  )
                Defendant.                        )
                                                  )


               ORDER GRANTING MOTION TO CONTINUE REPORT DATE
                          AND NOTICE OF RESETTING

       This cause coming before this Court on Defendant, Andrew Rudin’s Motion to RESET

THE REPORT DATE, upon said motion and for good cause shown, it is thereby ORDERED

that REPORT DATE as to Andrew Rudin is reset to WEDNESDAY, JULY 10, 2019 at 1:15

p.m. in Jackson Courtroom 2 before Judge J. Daniel Breen.

       The period from June 12, 2019, through July 10, 2019, is excludable under 18 U.S.C.

'3161(h)(8)(B)(iv) because the ends of justice is served in allowing for additional time to

prepare outweigh the need for a speedy trial.

       IT IS SO ORDERED,

       On this 5th day of June 2019.


                                                      s/ J. DANIEL BREEN
                                                      UNITED STATES DISTRICT JUDGE
